PER CURIAM.
In these consolidated proceedings, Lawrence Lee Jones petitions for certiorari review of an order denying his petition for writ of mandamus, and appeals a provision of the same order finding, pursuant to section 944.279, Florida Statutes (1997), that the petition was frivolous and thus subjects Jones to disciplinary action by the Department of Corrections.
We conclude that the circuit court did not depart from the essential requirements of law when it denied the petition for writ of mandamus, and therefore deny the petition for writ of certiorari. However, although the circuit court correctly found that Jones’ claim lacked merit, we cannot agree with its conclusion that the claim was so facially devoid of merit as to be frivolous. See generally Hay v. Moore, 728 So.2d 806 (Fla. 1st DCA 1999). We therefore reverse the portion of the circuit court’s order finding that the petition below was frivolous.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.